Citation Nr: 9901419	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  97-23 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a nervous condition.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
February 1973.  

This case comes before the Board of Veterans Appeals (Board) 
from an appeal of a rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veteran Affairs (VA), in which the denied service connection 
for a nervous condition.  The RO has described the nervous 
condition currently shown as major depression; the RO has 
also described the veterans condition as chronic nervous 
condition, major depressive disorder, dysthymia, generalized 
anxiety disorder.  The Board considers all of these diagnoses 
as part of a nervous condition, and thus will analyze all of 
the evidence under this description.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that he suffers from a 
nervous condition that is related to his active service, and 
for which service connection should be granted.  He 
specifically alleges that he developed this condition during 
basic training, and that it persisted and increased in 
severity during his time in service.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the record does not contain 
sufficient evidence of a well grounded claim for service 
connection for a nervous condition.



FINDING OF FACT

The record does not contain competent evidence of a nexus 
between a current psychiatric disability and a disease or 
injury incurred or aggravated during active military service. 


CONCLUSION OF LAW

The veterans claim for service connection for a nervous 
condition is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.303(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved regarding each 
claim is whether the appellant has presented evidence that 
each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Veterans Appeals (Court) has held that a well grounded 
claim is comprised of three specific elements:  (1) evidence 
of a current disability as provided by a medical diagnosis; 
(2) evidence of incurrence or aggravation of a disease or 
injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, (3) a nexus, or 
link, between the inservice disease or injury and the current 
disability, as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), affd 78 F.3d 
604 (Fed. Cir. 1996) (table).  In the absence of any one of 
these three elements, the Board must find that a claim for 
service connection is not well grounded and therefore must be 
denied, pursuant to the decision of the Court in Edenfield v. 
Brown, 8 Vet. App. 384 (1995).

The first element that the veteran must satisfy is evidence 
of a current disability, as provided by a current diagnosis.  
The report of a December 1996 VA examination contains 
diagnoses of major depressive disorder, moderate in degree of 
severity and precipitated by recent situational stressors; 
early onset dysthymia; and generalized anxiety disorder.  
Since this VA examination, VA has received a January 1997 
letter from Daniel S. Boyd, M.D., who stated that the veteran 
suffers from major depressive disorder, obsessive compulsive 
disorder, and anxiety.  Based on this evidence, the Board is 
satisfied that the veteran currently suffers from a 
psychiatric disability, for purposes of establishing a well 
grounded claim.  

The veteran must also show that he incurred or aggravated a 
disease or injury during his active military service.  A 
review of the service medical records shows that, as part of 
his May 1971 enlistment physical examination, the veteran 
marked that he has had depression or excessive worry, as well 
as nervous trouble.  The examiner noted that the veteran 
worries often and is nervous.  A psychiatric diagnosis, 
however, was not entered.  

While in the service, the veteran complained on numerous 
occasions of being nervous.  A November 1971 referral 
indicates that the veteran reported Nerves for entire 
life and that he had taken medication for his nerves before 
entering the service.  The consultation report indicates that 
there was absolutely no evidence of anxiety, tension, or 
distress.  The veteran was described as a weak and poorly 
motivated young man.  In October 1972, the veteran was 
admitted for psychiatric observation for anxiety, nerves, 
destructive tendencies, poor impulse control, and temper.  A 
final diagnosis of situational anxiety was made.  A December 
1972 consultation report notes a three year history of 
compulsive rituals that had developed after a long history of 
nervousness.  The report notes a strong family history of 
psychiatric difficulties, and provided a clinical impression 
of obsessive-compulsive neurosis that existed prior to 
service.  Separation from service was recommended.  Without 
determining whether the presumption of soundness has been 
rebutted, see 38 C.F.R. § 3.304(b), and, if so, whether the 
presumption of aggravation has been rebutted, see 38 C.F.R. 
§ 3.306(a), the Board notes that the service medical records 
contain evidence of the presence of a psychiatric disease 
during the veterans active military service.  However, the 
veterans claim is not well grounded on another basis.

The Board finds that the veterans claim is not well 
grounded, as the record does not contain evidence of a nexus 
between the veterans current nervous condition and a disease 
or injury incurred or aggravated during active military 
service.  In analyzing this requirement, the Board considers 
the evidence provided by the veteran subsequent to his 
discharge.  The December 1996 VA examination contains a 
detailed psychological assessment that includes a detailed 
history from the veteran.  As part of his history, the 
veteran detailed that his anxiety and nervous problems were 
present in his childhood, and that any type of pressure in 
his life aggravates his nervous condition until the problem 
was alleviated.  As examples, the veteran stated that his 
relationship with his mother while growing up, his concern 
over his fathers medical condition, his boot camp and 
overseas experiences, as well as his more recent physical 
problems, have all caused increases in his nervous condition.  
However, the evidence shows that his condition improved once 
he no longer felt pressured.               

Although the veteran reports that he received psychiatric 
treatment for a time after his release from active duty, and 
has provided a photocopy of a prescription by this doctor, he 
also reports that he has been unable to find the doctor who 
then treated him.  The record does not contain records of 
psychiatric treatment until many years following his 1973 
service discharge.  The documentary evidence shows that it 
was not until the 1990s that the veteran received further 
psychiatric treatment, from Dr. Charles M. Elliott, M.D., of 
the Ripley Medical Clinic.  This recent medical evidence 
reveals that the veteran was getting increasingly nervous and 
anxious because of such events in his life as his fathers 
death from leukemia and the fear that he may contract the 
same disease, and his increasingly poor health.  The evidence 
does not show that his current medical condition was causally 
connected to his active service.  Rather, the evidence 
suggests that the veterans nervous condition existed long 
before his military service, and has periods of exacerbation 
during stressful life events, followed by an improvement in 
his condition as the event goes away.       

The Board also considers the February 1998 letter from Dr. 
Charles M. Elliott, M.D., which states that the doctor feels 
that the stress of military may have aggravated his 
anxiety.  The Board finds this insufficient evidence of a 
nexus by a competent medical authority to connect his current 
condition to his inservice nervous condition.  As the Court 
has reasoned in Bostain v. West, 11 Vet. App. 124, 127 
(1998), a physicians opinion that the veterans current 
symptomatology may be related to service is not 
sufficient to well ground a claim because may also 
implies that it may or may not be related to service.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Thus, Dr. 
Elliotts February 1998 opinion is not sufficient to satisfy 
the third element of a well grounded claim.  The Board must 
therefore conclude that the veteran has not provided evidence 
of a nexus between his current disability and his active duty 
service, and find that his claim is not well grounded.  

The Court has held that, when a claimant fails to submit a 
well grounded claim under 38 U.S.C.A. § 5107(a) (West 1991), 
VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence required to complete his 
or her application, in circumstances in which the claimant 
has referenced other known and existing evidence.  Robinette 
v. Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 
Vet. App. 341 (1996).  In this case, the Board finds that 
this procedural consideration has been satisfied.  In 
particular, the Board notes that the statement of the case 
advises the veteran that there is no evidence that his 
current nervous condition either occurred in or was 
aggravated by service.  Moreover, unlike the situation in 
Robinette, he has not put VA on notice of the existence of 
any specific, particular piece of evidence that, if 
submitted, could make his claim well grounded.


ORDER

The claim for entitlement to service connection for a nervous 
condition is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
